Citation Nr: 0509414	
Decision Date: 03/30/05    Archive Date: 04/07/05

DOCKET NO.  03-21 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a herniated disc, 
cervical spine, C5-6.

2.  Entitlement to a rating in excess of 10 percent for 
bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1975 to October 
1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The Board notes that, on his July 2003 substantive appeal (VA 
Form 9), the veteran indicated that he desired a Board 
hearing at the RO.  However, on a form returned to the Board 
in September 2003, the veteran indicated that he wished to 
withdraw and waive his hearing.  Therefore, the Board 
concludes that all due process has been met with respect to 
the veteran's request for a Board hearing, and we will 
proceed with his claims at this time.

The Board also notes that the veteran filed a notice of 
disagreement (NOD) in December 2002 as to his claims 
regarding his cervical spine disorder and his tinnitus.  In 
June 2003, a statement of the case (SOC) was issued in 
response to the NOD, regarding both of these issues.  
Thereafter, on his July 2003 VA Form 9, the veteran indicated 
first that he wished to appeal only his cervical spine issue.  
However, in his written statement, he addressed the tinnitus 
claim.  The Board will conclude, therefore, that the veteran 
wished to appeal both claims, and will address both in the 
following decision.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's herniated 
disc, cervical spine, C5-6, is related to active military 
service.

2.  The competent and probative medical evidence of record 
demonstrates that the veteran's service-connected bilateral 
tinnitus is manifested by recurring ringing in the ears, with 
no showing that the service-connected tinnitus has caused 
marked interference with employment or necessitated frequent 
periods of hospitalization.


CONCLUSIONS OF LAW

1.  A herniated disc, cervical spine, C5-6, was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303, 3.304 (2004).

2.  The criteria for the assignment of a rating in excess of 
10 percent for bilateral tinnitus are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.85-4.87, Diagnostic 
Code 6260 (2004), as amended by 68 Fed. Reg. 25,822-23 
(May 14, 2003), effective June 13, 2003; VAOPGCPREC 2-2003 
(May 22, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records are silent for any 
complaint or treatment of a herniated disc or any other 
cervical spine disability.  Upon separation examination in 
October 1977, the veteran's head, face, neck, scalp, spine, 
and other elements of his musculoskeletal were normal.  No 
defects or diagnoses were noted.  It is unclear whether the 
veteran indicated at that time that he had a head injury.  
However, he noted that he had no history of recurrent back 
pain.

In private medical records dated from September 1993 to July 
1995, Dr. G treated the veteran for a left shoulder disorder.

A November 2000 MRI report of the veteran's cervical spine 
showed evidence of mild disc bulge at the level of the 5th 
and 6th cervical vertebrae (C5-C6).  Otherwise, there was no 
evidence of herniated disc disease.  There was no evidence of 
spinal canal stenosis.  The cervical spinal cord appeared 
intact.

VA outpatient records dated from April 2001 to May 2003 show 
the veteran continued to receive treatment from the Pain 
Clinic for his left shoulder and upper back.  This included 
undergoing a left trapezius trigger points injection in 
May 2003.

In an August 2001 written statement, a VA physician indicated 
that the veteran was a patient at the Pain Clinic and had 
been treated there since March 2001.  He would continue there 
for follow-up treatment.

In June 2003, the veteran and his wife testified at a hearing 
before a Decision Review Officer at the RO.  The veteran 
stated that he believed his tinnitus rating should be 
increased because he had constant ringing, and every once in 
a while it got really loud.  He thought it would become a 
real problem when he got older.  Right now, as long as there 
was background noise, it did not bother him, but in a quiet 
room, there was constant ringing.  As to his claim for his 
cervical spine disorder, the veteran remembered banging his 
head on munitions pylons a lot when he walked under aircraft 
wings.  That was the only type of incident he could recall.  
He said he never went to a doctor, because it did not start 
to bother him until about four months after service.  It had 
bothered him ever since.  He did not recall anything 
happening actually in service or after service.  He stated 
that he never sought treatment for his neck, but did seek 
treatment for his shoulder.  As for his tinnitus, he said it 
only bothered him at work when it was quiet.  As long as 
there was a lot of background noise, it did not bother him.

On his July 2003 VA Form 9, the veteran stated that he struck 
his head on munitions pylons while in service, thus 
aggravating his neck and shoulder situation.  He asserted 
that his tinnitus has resulted in more frequent sharp bursts 
of ringing, lasting for ten to twenty seconds.  He said that, 
in quiet situations, it was hard to hear anything over the 
ringing in his ears.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
1 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.


The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a January 2002 letter, the RO informed the veteran of the 
VCAA and its effect on his claims.  In addition, the veteran 
was advised, by virtue of a detailed June 2003 SOC and 
October 2003 supplemental statement of the case (SSOC) issued 
during the pendency of this appeal, of the pertinent law, and 
what the evidence must show in order to substantiate his 
claims.  We therefore believe that appropriate notice has 
been given in this case.  The Board notes, in addition, that 
a substantial body of lay and medical evidence was developed 
with respect to the veteran's claims, and that the SOC and 
SSOC issued by the RO clarified what evidence would be 
required to establish entitlement to an increased rating and 
service connection.  The veteran responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  The 
claims file also reflects that the June 2003 SOC contained 
the new duty-to-assist regulation codified at 38 C.F.R. 
§ 3.159 (2004).  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).


The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
and for the additional reasons discussed below in this 
decision, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

Here, the Board notes that, while we concluded above that the 
veteran intended to appeal both of these claims, the RO 
issued an SSOC in October 2003 that only evaluated the claim 
for a cervical spine disorder.  While 38 C.F.R. § 19.31(b)(1) 
(2004) normally requires the RO to issue an SSOC in response 
to new evidence, the Board finds that none of the evidence 
submitted after the issuance of the June 2003 SOC concerned 
the veteran's claim for an increased rating for tinnitus.  
Therefore, a remand is not necessary for the issuance of an 
additional SSOC.

The Board also notes that as to the veteran's claim for 
service-connected bilateral tinnitus, a recent VA General 
Counsel opinion has concluded that the notice provisions of 
38 U.S.C.A. § 5103(a) do not apply to such claims.  See 
VAOPGCPREC 2-2004 (VA is not required to provide notice of 
the information and evidence necessary to substantiate a 
claim for separate disability ratings for each ear for 
bilateral service-connected tinnitus because there is no 
information or evidence that could substantiate the claim, as 
entitlement to separate ratings is barred by current 
Diagnostic Code 6260 and by the previous versions of 
Diagnostic Code 6260 as interpreted by a previous precedent 
opinion of the General Counsel (see VAOPGCPREC 2-2003)).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Service Connection - Cervical Spine

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 
3.303, 3.304.  That a condition or injury occurred in service 
alone is not enough; there must be disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for a disease 
first diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran contends that he struck his head on munitions 
pylons numerous times while in the service.  He believes that 
this caused his current herniated disc and cervical spine 
disorder.  However, there is no medical evidence of treatment 
for such an incident in the veteran's service medical 
records, and his neck and spine were normal upon separation 
examination in October 1977.


Furthermore, the first treatment records associated with the 
claims file are dated in 1993, more than fifteen years after 
separation from service, and these records deal exclusively 
with the veteran's left shoulder disorder, the subject of a 
separate claim.  The first treatment or diagnosis of a 
cervical spine disorder is dated in November 2000, more than 
twenty years after his separation from service.  Most 
importantly, no probative evidence of record contains a 
medical opinion that the veteran's current cervical spine 
disorder and herniated disc are related to his military 
service.

The Board recognizes that the veteran believes that his 
current cervical spine disorder is the result of hitting his 
head several times in service while walking under aircraft 
wings.  The veteran's sincerity is not in question.  However, 
while the veteran is certainly capable of providing evidence 
of symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
condition causing symptoms or a disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

As the evidence preponderates against the claim for service 
connection for the veteran's herniated disc, cervical spine, 
C5-6, the benefit-of-the-doubt doctrine is inapplicable, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 
supra.


C.  Increased Rating - Tinnitus

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2004).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  In every instance where the schedule does 
not provide a zero percent evaluation for a diagnostic code, 
a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.

The Board is well aware that the provisions of 38 C.F.R. § 
4.14 preclude the assignment of separate ratings for the same 
manifestations of a disability under different diagnoses.  
However, impairment associated with a veteran's service-
connected disability may be rated separately unless it 
constitutes the same disability or the same manifestation.  
The critical element is that none of the symptomatology for 
any of the disorders is duplicative of or overlapping with 
symptomatology of the other conditions.  See Esteban v. 
Brown, 6 Vet. App. 259 (1995).  Under the schedular criteria, 
a 10 percent evaluation is warranted for tinnitus that is 
recurrent, under Diagnostic Code (DC) 6260.  The maximum 
disability rating available under this code is 10 percent.  
38 C.F.R. § 4.87, DC 6260 (2004).  An evaluation greater than 
10 percent for recurrent tinnitus is not available in the 
Rating Schedule.

A separate evaluation for tinnitus may be combined with an 
evaluation under DCs 6100, 6200, 6204, or other diagnostic 
codes, except when tinnitus supports an evaluation under one 
of those codes.  38 C.F.R. § 4.87, Diagnostic Code 6260, 
Note 1 (2004).  The medical evidence of record clearly 
establishes that the veteran has bilateral tinnitus.  
However, the current 10 percent rating is the maximum 
scheduler evaluation allowed under the applicable rating 
criteria found in DC 6260.  Because a higher schedular 
evaluation is not available, the Board concludes that, as a 
matter of law, the assignment of an initial rating of 10 
percent for the veteran's service-connected tinnitus must be 
denied.  The law, in particular the regulation governing 
schedular evaluation of tinnitus, is dispositive of the 
claim.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  
That is, the law mandates that no more than a 10 percent 
schedular evaluation may be assigned for bilateral tinnitus.

The Board acknowledges that the veteran raised his claim for 
an increased rating for bilateral tinnitus before the 
Diagnostic Code was amended, effective June 13, 2003.  
However, in August 2002, the Chairman of the Board of 
Veterans' Appeals requested an opinion from the VA General 
Counsel on the matter as to whether DC 6260 may be 
interpreted to allow a 10 percent rating for recurrent 
tinnitus in one ear, a 10 percent rating for recurrent 
tinnitus in both ears, or two 10 percent ratings for 
bilateral tinnitus.  In VAOPGCPREC 2-2003 (May 22, 2003), the 
General Counsel held that Diagnostic Code 6260, as in effect 
prior to revisions issued on June 10, 1999, and as amended as 
of that date, authorizes no more than a single 10 percent 
disability rating for tinnitus, regardless of whether 
tinnitus is perceived as unilateral or bilateral in the ears, 
or in the head.

In view of the foregoing opinion of the General Counsel, the 
veteran cannot be awarded separate compensable ratings, even 
though his claim was filed prior to June 13, 2003.  While the 
veteran might contend that 38 C.F.R. § 4.25(b) authorizes the 
assignment of separate compensable evaluations, VA's 
Secretary specifically rejected this argument in codifying 
the policy of assigning only a single evaluation for 
bilateral tinnitus.  See 68 Fed. Reg. 25,822, 25,823 (2003) 
("to rate each ear separately would be a violation of the 
principle of 38 C.F.R. § 4.25(b) that a 'single disease 
entity' is to be given a single rating").  Separate ratings 
for tinnitus identified as being in both ears may not be 
assigned under DC 6260 or any other diagnostic code.  Id.  
Precedent opinions of the General Counsel are binding on the 
Board.  38 U.S.C.A. § 7104(c) (West 2002).  Furthermore, as 
noted, effective on June 13, 2003, Diagnostic Code 6260 was 
amended to state more explicitly that only a single 10 
percent evaluation will be assigned for tinnitus, whether it 
is perceived in one ear, both ears, or somewhere else in the 
head.  See 68 Fed. Reg. 25,822-23 (May 14, 2003).

Moreover, the Board finds that the evidence does not present 
such an exceptional or usual disability picture as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1)(2003).  There has been no 
contention or showing that service-connected tinnitus has 
caused marked interference with employment or necessitated 
frequent periods of hospitalization.  In the absence of such 
factors, the Board is not required to discuss the possible 
application of 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for a herniated disc, cervical spine, C5-
6, is denied.

A rating in excess of 10 percent for tinnitus is denied.





_________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


